Citation Nr: 1205954	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a liver disorder to include hepatitis C, to include secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, to include combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2009, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is associated with the claims folder.  As the Veteran's hearing was before a Veterans Law Judge who is no longer employed by the Board, he was offered a new hearing.  In December 2011, the Veteran declined the offer.  

In November 2009, the Board remanded the issue of entitlement to service connection for hepatitis C and reopened the issue of entitlement to service connection for a liver condition other than hepatitis C.  The Board has recharacterized the issue, for the sake of clarity, above as entitlement to service connection for a liver disorder.

As noted in the November 2009 remand, in statements dated August 2007, August 2008 and June 2009, the Veteran appeared to raise informal claims of entitlement to service connection for diabetes mellitus type II, secondary to herbicide exposure; an increased rating for posttraumatic stress disorder; and service connection for a lipoma, secondary to exposure to herbicide exposure, respectively.  These issues remain undeveloped for appellate consideration and are again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its November 2009 remand, the Board requested an opinion from a VA examiner as to the etiology of the Veteran's liver disorder.  The Board pointed out that, a veteran may not be service connected for a disorder resulting from the Veteran's own willful misconduct, including abuse of drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m), 3.301 (2011).

Following remand, the AMC/RO obtained medical opinions from two doctors.  Regrettably, each is insufficient.  In March 2010, the Veteran's March 2007 VA examiner reexamined the claims file and determined that it was at least as likely as not that the Veteran's hepatitis C began during service or was casually linked to it, to include as due to exposure to risk factors in Vietnam such as high risk sexual activity, tattooing and intravenous drug abuse.  A different VA examiner opined in March 2011 that the Veteran had a liver disorder which was at least as likely as not due to high risk factors to include tattooing and use of intravenous drugs.  As noted above, the Board cannot service connect a disorder which is the result of willful misconduct.  Accordingly, a VA opinion which states that hepatitis C was due to high risk factors to include intravenous drug use cannot be used to establish service connection.  

Once an examination is requested the Board must ensure that it is adequate prior to rendering a decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner's opinions described were insufficient, a new VA opinion must be obtained.

Essentially, the issue in question is whether it is at least as likely as not that the Veteran contracted hepatitis C during service from a risk factors other than willful misconduct, i.e., other than any in-service  intravenous drug use.  

As noted in the November 2009 remand, the Veteran served as a combat infantryman.  Hence, in light of the circumstances of his military service, his contention that he was exposed to blood from dead and wounded soldiers is consistent with his service, and that exposure arguably placed him at risk to developing certain liver disorders to include hepatitis C.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

The claims file contains the Veteran's assertions that he was also tattooed while in service, that he had sex with prostitutes and that he contracted a liver disorder through the use of dirty utensils or secondary to exposure to Agent Orange.  

Service treatment records do not record the presence of any tattoos at service discharge.  The October 1971 service discharge medical examination did note a thrombosed right arm vein.  Notably, the Veteran denied heroin use.  Since that time, however, the Veteran has stated that he used heroin intravenously and treatment records following service document intravenous drug use, to include a December 1984 treatment note in which the Veteran is shown to have reported the use of heroin since service.  

Service treatment records do not contain any complaints or treatment for any liver disorder to include hepatitis C.  Given, however, the latency period of the disease, that fact is not conclusive.  Overall, the record is unclear as to when a liver disorder was first found.  The Veteran asserts that he was told in the early 1970s that he had a liver disorder.  A January 1980 liver function profile indicates that the Veteran's serum glutamic oxaloacetic transaminase (SGOT) level was elevated.  In August 1993, the Veteran complained of a "liver problem."  A December 2002 treatment record indicates that the Veteran tested positive for hepatitis C and that his hepatitis B had resolved.  A November 2006 treatment record indicates that the Veteran had chronic hepatitis C.

The Board is not qualified to medically determine the etiology of any liver disorder which may cause the appellant current disability.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  As the prior VA opinions are inadequate, a new opinion is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should provide a heptologist who is unfamiliar with the Veteran's case with the claims file for the purpose of determining the nature, approximate onset date, and etiology of the appellant's hepatitis C and any other diagnosed liver disorder.  Following a review of the claims file, the examiner is to opine:

Whether it is at least as likely as not (i.e., is there a 50/50 chance) that hepatitis C or any other liver disorder is related to active military service or events therein.  

The heptologist examiner must also specifically state whether 

(a) it at least as likely as not, i.e., is there a 50 percent or greater probability, that a liver disorder, to include hepatitis C began in-service or is causally linked to some incident of or finding recorded during service, to include exposure to risk factors in Vietnam, such as high risk sexual activity, claimed tattooing, and/or presumed contact with blood from dead and injured soldiers.

(b) Is it at least as likely as not, i.e., is there a 50 percent or greater probability, that any current liver condition to include hepatitis C began during service or is causally linked to some incident of or finding recorded during service, to include exposure to herbicides.

The heptologist is reminded that the Veteran may not be service connected for a liver disorder incurred secondary to intravenous drug use either in-service or thereafter.  Thus, the examiner in determining whether any diagnosed liver disorder is due to service the examiner is directed to exclude in-service drug use, and consider whether the disorder is due to other risk factors alone.  

If the examiner, however, finds that any diagnosed liver disorder, to include hepatitis C is solely due to in-service intravenous drug abuse, the examiner should so state, and explain the reasoning for the opinion offered. 

If the heptologist is unable to differentiate between the likelihood of incurrence or aggravation of a liver disorder due to intravenous drug use as opposed to other risk factors he or she must so state. The examiner must provide a rationale for any opinion offered.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  Upon completion of the above development, and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to service connection for a liver disorder to include hepatitis C.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


